Citation Nr: 0030945	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  94-23 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and P.L.G.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

REMAND

The appellant served on active duty from April 1967 to 
November 1968.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1993 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs Regional 
Office (VARO).

In light of the legislation governing the VA's duty to assist 
and gaps in the evidentiary record, the Board believes that 
remand is necessary so that the VA may attempt to procure 
missing medical records and to obtain a new VA examination.  
38 U.S.C.A. § 5103A (H.R. 4864, Veterans Claims Assistance 
Act of 2000, November 9, 2000) (the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claim for a benefit, including 
obtaining relevant medical records); see also Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990) (decisions of the Board must 
be based on all of the evidence available).

A review of the record discloses that the appellant receives 
Social Security Administration (SSA) disability benefits.  
Although the award letter was received from SSA showing a 
grant of these benefits, copies of those medical records 
pertaining to the grant of benefits was not receive.  We note 
that the SSA award letter includes a "List of Exhibits" 
showing that several psychiatric evaluations were performed 
in conjunction with his SSA claim.  These records must be 
obtained.  Murincsak v. Derwinski, 2 Vet.App. 363 (1992).

Additionally, the appellant reported that he received 
psychiatric treatment from doctors "Alley" and "Weaver," 
and that he obtained outpatient treatment from the Decatur VA 
Medical Center.  These records have not been requested and 
should be obtained, if possible.  We note that the VA is held 
to have constructive notice of documents generated by the VA, 
even if the documents have not been made part of the record 
in a claim for benefits.  Bell v. Derwinski, 2 Vet.App. 611 
(1992).  Although the appellant was given an additional 30 
days following his September 2000 hearing before the 
undersigned to provide any records he deemed important to 
deciding his claim, and no records have been received to 
date, the Board believes that the new law governing the VA's 
duty to assist requires additional efforts by the VA to 
procure relevant evidence on behalf of the claimant even when 
that evidence is private in nature.  See 38 U.S.C.A. 
§ 5103A(b) (H.R. 4864, Veterans Claims Assistance Act of 
2000, November 9, 2000).

Lastly, the Board believes that a new VA psychiatric 
examination should be conducted with consideration of any 
newly obtained medical evidence.  See Littke v. Derwinski, 1 
Vet.App. 90 (1990).

The appellant is reminded that the duty to assist claimants 
in the development of their claims is not a one-way street; 
but rather, claimants are expected to comply with reasonable 
requests for information.  See Wood v. Derwinski, 1 Vet.App. 
190 (1991).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to VARO for the following development:

1.  The appellant should be asked to 
provide a list with names and addresses 
of all medical care providers who have 
treated him for his service connected 
psychiatric condition since January 1993.  
After securing the necessary 
authorization, where necessary, VARO 
should obtain all records of any 
treatment reported by the appellant that 
are not already in the claims folder and, 
in particular, those records doctors 
"Alley" and "Weaver," and the Decatur 
VAMC treatment records (inpatient and 
outpatient).  VARO should document all 
attempts to obtain those records reported 
by the appellant and notify the appellant 
(and his representative) of those records 
requested that have not been received by 
the VA.

2.  VARO should obtain from the Social 
Security Administration the medical 
records relied upon concerning the 
appellant's grant of disability benefits 
in April 1999.

3.  The appellant should be scheduled for 
a VA psychiatric examination to determine 
the severity of his service-connected 
PTSD.  A copy of this notice should be 
included in the claims folder.  The 
claims folder, to specifically include a 
copy of the psychiatric rating criteria 
that became effective on November 7, 
1996, should be made available to the 
examiner for review prior to the 
examination.   All indicated tests should 
be accomplished and all clinical findings 
should be reported in detail.  The 
examiner must assign a numerical code 
under the Global Assessment of 
Functioning Scale (GAF) and should 
include a definition of the numerical 
code assigned.  The examiner must provide 
a comprehensive report containing full 
rationale for any opinion expressed.

4.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters that the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

5.  VARO and the examiner is reminded 
that, in order for a disability 
examination to be adequate for 
compensation purposes, the report must 
contain sufficient detail and, if the 
report does not contain sufficient 
detail, the report must be returned as 
inadequate for evaluation purposes.  
38 C.F.R. § 4.2 (1998); see also Stegall 
v. West, 11 Vet.App. 268 (1998)(if the 
Board remand a claim for further 
development but he Secretary fails to 
comply with the terms of the remand, the 
Board errs in failing to insure 
compliance).

6.  After the aforementioned actions are 
completed, VARO should readjudicate the 
issue on appeal.  To the extent the 
benefits sought are not granted, the 
appellant and his representative should 
be provided with a supplemental statement 
of the case.  Thereafter, the appellant 
and his representative shall be afforded 
a reasonable period of time within which 
to respond.

This claim must be afforded expeditious treatment by VARO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the VAROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.



		
	C.P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 6 -


